DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Yi S. Wilkinson (Reg. No. 62,306) on August 10, 2021.

The application has been amended as follows: 

1.	(Currently Amended) A data processing method, comprising:
receiving, by an aggregation node by a first interface constituting a first link, a first non-access stratum messagea first
receiving, by the aggregation node by a second interface constituting a second link, a second non-access stratum message of a second RAT type sent by one of the one or more UEs;
converting, by the aggregation node, the first non-access stratum messageof the first RAT type into a first non-access stratum messages in a first format based on the first RAT type;
converting, by the aggregation node, the second non-access stratum message of the second RAT type into a second non-access stratum message in the first format based on the second RAT type, wherein the first format is a non-access stratum message transmission format supported between the aggregation node and a core-network control plane entity, wherein the aggregation node, instead of the core-network control plane entity, implements a function of parsing the 
sending, by the aggregation node, the first non-access stratum message in the first format and the second non-access stratum message in the first format to the core-network control plane entity.


10.	(Currently Amended) An aggregation node apparatus, comprising:
, by a first interface constituting a first link, a first non-access stratum messagea first and to receive, by a second interface constituting a second link, a second non-access stratum message of a second RAT type sent by one of the one or more UEs, wherein the aggregation node comprises at least two types of interfaces, and each type of interface is configured to receive 
a processor configured to convert the first non-access stratum messagea first non-access stratum messages in a first format based on the first RAT typeand to convert the second non-access stratum message of the second RAT type into a second non-access stratum message in the first format based on the second RAT type, wherein the first format is a non-access stratum message transmission format supported between the aggregation node and a core-network control plane entity, wherein the aggregation node, instead of the core-network control plane entity, implements a function of parsing the 
a transmitter configured to send the first non-access stratum message in the first format and the second non-access stratum message in the first format to the core-network control plane entity.


19.	(Curently Amended) A network system, comprising: 
one or more user equipments (UEs), an access node, an aggregation node, a core-network control plane node, and a core-network user plane node;
wherein an air interface of the access node and an air interface of the one or more user equipments constitute a first link, a first interface of the access node and a first interface of the aggregation node constitute a second link, a second interface of the access node and a second interface of the aggregation node constitute a third link, a third interface of the aggregation node and a third interface of the core-network control plane node constitute a fourth link, and a fourth interface of the aggregation node and a fourth interface of the core-network user plane node constitute a fifth link; and
wherein the aggregation node is configured to:

receive, by using the first link and the third link, a second non-access stratum message of a second RAT type sent by one of the one or more UEs,
convert the first non-access stratum message of the first RAT type into a first non-access stratum message in a first format based on the first RAT type,
convert the second non-access stratum message of the second RAT type into a second non-access stratum message in the first format based on the second RAT type, wherein the first format is a non-access stratum message transmission format supported between the aggregation node and a core-network control plane entityfirst non-access stratum message of the first RAT type and the second non-access stratum message of the second RAT type based on 
send the first non-access stratum message in the first format and the second non-access stratum message in the first format to the core-network control plane node by using the fourth link, or send the first non-access stratum message in the first format and the second non-access stratum message in the first format to the core-network control plane node by using the fifth link. 


Allowable Subject Matter
Claims 1, 3 – 10, and 12 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

CHEN discloses “the UE receives access control information sent by the network device, determines whether to send non-access stratum signaling to the network device according to obtained first application information in a service establishment request and the access control information, where the UE determines whether the type of the first non-access stratum signaling is the same as a type of the non-access stratum signaling. 
However, CHEN does not explicitly disclose “converting, by the aggregation node, the first non-access stratum messages of the first RAT type into a first non-access stratum messages in a first format based on the first RAT type; converting, by the aggregation node, the second non-access stratum message of the second RAT type into a second non-access stratum message in the first format based on the second RAT type, wherein the first format is a non-access stratum message transmission format supported between the aggregation node and a core-network control plane entity, wherein the aggregation node, instead of the core-network control plane entity, implements a function of parsing the non-access stratum messages based on respective RAT types; and sending, by the aggregation node, the first non-access stratum message in the first format and the second non-access stratum message in the first format to the core-network control plane entity.”


However, AGHILI does not explicitly disclose “converting, by the aggregation node, the first non-access stratum messages of the first RAT type into a first non-access stratum messages in a first format based on the first RAT type; converting, by the aggregation node, the second non-access stratum message of the second RAT type into a second non-access stratum message in the first format based on the second RAT type, wherein the first format is a non-access stratum message transmission format supported between the aggregation node and a core-network control plane entity, wherein the aggregation node, instead of the core-network control plane entity, implements a function of parsing the non-access stratum messages based on respective RAT types; and sending, by the aggregation node, the first non-access stratum message in the first format and the second non-access stratum message in the first format to the core-network control plane entity.”

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “receiving, by an aggregation node by a first interface constituting a first link, a first non-access stratum messages of a first radio access technology (RAT) type sent by one or more user equipments (UEs), wherein the aggregation node comprises at least two types of interfaces, and each type of interface is configured to receive non-access stratum messages of one RAT type; receiving, by the aggregation node by a second interface constituting a second link, a second non-access stratum message of a second RAT type sent by one of the one or more UEs; converting, by the aggregation node, the first non-access stratum messages of the first RAT type into a first non-access stratum messages in a first format based on the first RAT type; converting, by the aggregation node, the second non-access stratum message of the second RAT type into a second non-access stratum message in the first format based on the second RAT type, wherein the first format is a non-access stratum message transmission format supported between the aggregation node and a core-network control plane entity, wherein the aggregation node, instead of the core-network control plane entity, implements a function of parsing the non-access stratum messages based on respective RAT types; and sending, by the aggregation node, the first non-access stratum message in the first format and the second non-access stratum message in the first format to the core-network control plane entity” as recited in Claim 1. Similar limitations are presented in the amended independent Claims 10, and 19.

Dependent claims 3 – 9, 12 – 18, and 20 further limit the allowed independent claims 1, 10, and 19. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
STOJANOVSKI et al – the UE receives an indication that a current PDN connection is to be optimized, where the current PDN is established over PGW, and the UE requests connection over a new PDN connection to a same type of service as the current PDN connection without releasing the connection over the first PGW

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        


/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468